
	
		I
		112th CONGRESS
		2d Session
		H. R. 4303
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. McCaul (for
			 himself and Mr. Mack) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of State to designate as foreign
		  terrorist organizations certain Mexican drug cartels and submit a report on the
		  activities the Department of State is taking to assist Mexico with drug cartel
		  violence, and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)The Office of
			 Counterterrorism of the Department of State has stated, FTO (Foreign
			 Terrorist Organizations) designations play a critical role in our fight against
			 terrorism and are an effective means of curtailing support for terrorist
			 activities and pressuring groups to get out of the terrorism
			 business..
			(2)Assistant
			 Secretary Brownfield acknowledged in sworn testimony on October 4, 2011, that
			 [M]any of the facts on the ground, the things that are being done by
			 those organizations (drug cartels), are consistent with what we would call
			 either terrorism or insurgency in other countries..
			(3)On October 27,
			 2011, Secretary Clinton during a Congressional Hearing stated: … we are
			 sensitive to the characteristics that some of these drug traffickers have
			 adopted that certainly resemble terrorist activities … I have said it has
			 characteristics of an insurgency ….
			(4)When Americans at
			 home and abroad, including agents assigned to protect United States borders and
			 national security, are targeted, threatened, and attacked by such foreign
			 entities, it threatens the safety and security of the United States and its
			 people.
			(5)Mexican drug
			 cartels maintain drug-distribution networks, or supply drugs to distributors,
			 in at least 230 American cities, leading the Justice Department to call Mexican
			 drug cartels the greatest organized crime threat to the United
			 States.
			(6)On March 13, 2010, Lesley A. Enriquez, an
			 employee of the United States consulate in Mexico, and her husband, Arthur H.
			 Redelfs, a detention officer with the El Paso County Jail, were targeted and
			 killed allegedly by a drug trafficking organization (DTO).
			(7)On February 15, 2011, the Zeta DTO boldly
			 attacked and killed United States Immigration and Customs Enforcement agent
			 Jamie Zapata, and wounded a second agent, Victor Avila.
			(8)Since President
			 Calderón took office in late 2006, assaults on Border Patrol agents have
			 increased from 729 in fiscal year 2006 to 1,039 in fiscal year 2011.
			(9)In Mexico, there
			 have been over 8,000 homicides in 2011, increasing the number of deaths related
			 to organized crime and pushing the number of deaths to over 40,000 since
			 President Calderón came to office in late 2006.
			(10)In early August
			 2010, President Calderón described the violence perpetrated by the DTOs as
			 a challenge to the state, an attempt to replace the
			 state.
			(11)In 2010 there
			 were 13 political assassinations, including several that took place around the
			 July municipal and state elections.
			(12)In the 5 years of
			 the Calderón government’s crackdown on the DTOs, more than 40 journalists in
			 Mexico have been murdered or disappeared according to the International
			 Committee to Protect Journalists, including at least 7 journalists in
			 2011.
			(13)DTOs use car
			 bombs, displays of murdered individuals, body mutilations, beheadings, and
			 other indiscriminate attacks on civilians, including the August 25, 2011,
			 Casino Royale arson fire in Monterrey, to intimidate the public.
			(14)President
			 Calderón’s response to a DTO’s burning of the Casino Royale and murder of 52
			 innocent civilians was, We are facing true terrorists ….
			(15)The Mexican drug
			 cartels meet all of the legal criteria for designation as foreign terrorist
			 organizations under section 219 of the Immigration and Nationality Act (8
			 U.S.C. 1189):
				(A)The organizations are foreign
			 organizations.
				(B)The organizations
			 engage in terrorist activity (as defined in section 212(a)(3)(B) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B))) or terrorism (as
			 defined in section 140(d)(2) of the Foreign Relations Authorization Act, Fiscal
			 Years 1988 and 1989 (22 U.S.C. 2656f(d)(2))), or retain the capability and
			 intent to engage in terrorist activity or terrorism.
				(C)The terrorist
			 activity or terrorism of the organizations threatens the security of United
			 States nationals or the national security of the United States.
				2.DesignationThe Secretary of State shall designate under
			 section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) as a foreign
			 terrorist organization the following:
			(1)The Arellano Felix Organization.
			(2)The Los Zetas
			 Cartel.
			(3)The Juarez
			 Cartel.
			(4)The Beltran Leyva
			 Organization.
			(5)La Familia
			 Michoacana.
			(6)The Sinaloa
			 Cartel.
			(7)The Gulf
			 Cartel/New Federation.
			3.Report
			(a)In
			 generalThe Secretary of
			 State shall submit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate a report
			 on the activities the Department of State is taking to assist Mexico with drug
			 cartel violence, including programs under the Merida Initiative, training
			 programs, and equipment.
			(b)DefinitionIn
			 this section, the term Merida Initiative means the program
			 announced by the United States and Mexico on October 22, 2007, to fight illicit
			 narcotics trafficking and criminal organizations throughout the Western
			 Hemisphere.
			
